 Case 20-50133-grs Doc 138-2 Filed 02/18/20 Entered 02/18/20 18:52:09   Desc
               Exhibit B - Disclosure of Compensation Page 1 of 5


                                 EXHIBIT B

                         (Disclosure of Compensation)




20822652.3
    Case 20-50133-grs Doc 138-2 Filed 02/18/20 Entered 02/18/20 18:52:09                                    Desc
                  Exhibit B - Disclosure of Compensation Page 2 of 5


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

                                                        )
    In re:                                              )       Chapter 11
                                                        )
    GenCanna Global USA, Inc. et al.,1                  )       Case No. 20-50133-grs
                                                        )
              Debtors.                                  )       (Jointly Administered)
                                                        )
                                                        )       Honorable Gregory R. Schaaf


    DISCLOSURE OF COMPENSATION OF DENTONS BINGHAM GREENEBAUM LLP

             Pursuant to sections 327(a) and 329(a) of title 11 of the United States Code (the

“Bankruptcy Code”), rules 2014(a), 2016(b) and 6003 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and rule 2014-1 of the Local Rules of the United States

Bankruptcy Court for the Eastern District of Kentucky (the “Local Rules”), James R. Irving

certifies as follows:

             1.     I am a partner with the law firm Dentons Bingham Greenebaum LLP (“DBG”),

Office Managing Partner of DBG’s Louisville, KY office, and the co-leader of Dentons’ national

Restructuring, Insolvency, and Bankruptcy Practice Group. I am duly authorized to make this

Disclosure of Compensation on behalf of DBG in connection with the Application of the Debtors

and Debtors In Possession Pursuant to 11 U.S.C. §§ 327(a) and 329(a), Bankruptcy Rules

2014(a), 2016(b) and 6003, and Local Rule 2014-1 for Entry of an Order Authorizing the

Debtors to Retain and Employ Dentons Bingham Greenebaum LLP as Counsel, Nunc Pro Tunc,




1
         The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: GenCanna Global USA, Inc. (0251); GenCanna
Global, Inc., (N/A); and Hemp Kentucky LLC (2600). The debtors’ mailing address is 321 Venable Road, Suite 2,
Winchester, KY 40391.

                                                            2
20822652.3
    Case 20-50133-grs Doc 138-2 Filed 02/18/20 Entered 02/18/20 18:52:09                                   Desc
                  Exhibit B - Disclosure of Compensation Page 3 of 5


as of the Petition Date (the “Application”).2 The facts set forth in this Disclosure are personally

known to me and, if called as a witness, I could and would testify thereto.

         2.      DBG was retained as restructuring counsel by certain of the Debtors at the end of

January 2020. DBG did not represent the Debtors prior to that date and is not currently a

creditor of the Debtors.

         3.      Before the Debtors retained DBG as restructuring counsel, the Debtors provided

DBG with a retainer in the amount of $50,000.00. Subsequent to receiving the retainer DBG

performed extensive work for the Debtors to prepare the First Day Motions and otherwise

prepare for the Chapter 11 Cases. On February 5, 2020, DBG fully applied the retainer for such

work and wrote off any excess fees and costs. As a result, as of the filing of the voluntary

petitions and consent to the involuntary DBG was no longer holding a retainer.

         4.      The Debtors have advised me that the retainer funding was paid by the Debtors

and the source of such funds was the Debtors’ cash.

         5.      DBG has not received any payment or compensation from the Debtors aside from

the retainer with regard to the Chapter 11 Cases. As explained above, prior to the Petition Date,

DBG applied the retainer to satisfy the fees and expenses it incurred representing the Debtors

before the Petition Date. As of the Petition Date, the retainer is exhausted.

         6.      As more fully discussed in the Irving Declaration attached to the Application,

DBG has been and will continue providing legal services to the Debtors.

         7.      To the best of my knowledge and belief, insofar as I have been able to ascertain

after reasonable inquiry, neither I nor DBG, nor any partner, counsel or associate thereof, has

received or been promised any compensation for legal services rendered or to be rendered in any


2
         Capitalized terms used herein and not otherwise defined shall have the meanings given to them in the
Application.

                                                         3
20822652.3
 Case 20-50133-grs Doc 138-2 Filed 02/18/20 Entered 02/18/20 18:52:09                       Desc
               Exhibit B - Disclosure of Compensation Page 4 of 5


capacity in connection with the Debtors’ Chapter 11 Cases, other than as permitted by the

Bankruptcy Code.

         8.   DBG has not agreed to share compensation received in connection with the

Chapter 11 Cases with any other person, except as permitted by section 504(b) of the Bankruptcy

Code and Bankruptcy Rule 2016(b) in respect of the sharing and compensation among DBG’s

partners.



                                   [signature page to follow]




                                               4
20822652.3
 Case 20-50133-grs Doc 138-2 Filed 02/18/20 Entered 02/18/20 18:52:09                       Desc
               Exhibit B - Disclosure of Compensation Page 5 of 5



             12. I declare under penalty of perjury that the forcing i^ true and^correct.


Executed on February 18, 2020 / /y» '/)
                            James^K. Wfmg




20822652.3
